Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4 and 6-9
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki Hisaya et al. (JP-2000007717-A; “Yamazaki”).
Regarding claim 1, Yamazaki discloses an optical fiber having a secondary coating comprising a resin composition comprising: a base resin containing a urethane (meth)acrylate oligomer, a monomer and a photopolymerization initiator; and a hydrophobized spherical inorganic oxide, wherein the inorganic oxide is dispersed in the resin composition and a content of the inorganic oxide is 1 to 60% by mass based on a total amount of the resin composition. Yamazaki, Abstract (“(A) a (meth) acrylate oligomer, (B) a reactive diluent having a polymerizable double bond and (C) a photopolymerization initiator is mixed with, against 100 pts.wt. total amount of components (A), (B) and (C), (D) from 0.05 to 10 pts.wt. globular, hydrophobic organosiloxane fine particles with an average particle size of 0.01 to 0.5 μm”) and 2. Description of the Related Art (“several coated fibers are formed by applying a soft urethane-based acrylate primary coating having a small Young's modulus temperature dependency around a quartz fiber, and then applying a hard urethane-based acrylate secondary coating having a high Young's modulus around the silica fiber”).
Regarding claim 2,  as dependent upon claim 1, Yamazaki discloses silicon dioxide. Yamazaki, Abstract (“hydrophobic organosiloxane fine particles with an average particle size of 0.01 to 0.5 μm”).
Regarding claim 3, as dependent upon claim 1, Yamazaki discloses an average primary particle diameter of the inorganic oxide is 200 nm or less. Yamazaki, Abstract (“hydrophobic organosiloxane fine particles with an average particle size of 0.01 to 0.5 μm”).
Regarding claim 4, as dependent upon claim 1,  Yamazaki discloses an optical fiber comprising: a glass fiber comprising a core and cladding; a primary resin layer contacting with the glass fiber and coating the glass fiber; and a secondary resin layer coating the primary resin layer, wherein the secondary resin layer comprises a cured product of the resin composition according to claim 1. Yamazaki, 2. Description of the Related Art (“several coated fibers are formed by applying a soft urethane-based acrylate primary coating having a small Young's modulus temperature dependency around a quartz fiber, and then applying a hard urethane-based acrylate secondary coating having a high Young's modulus around the silica fiber”).
Regarding claim 6, as dependent upon claim 2,  Yamazaki discloses an average primary particle diameter of the inorganic oxide is 200 nm or less. Yamazaki, Abstract (“hydrophobic organosiloxane fine particles with an average particle size of 0.01 to 0.5 μm”).
Regarding claim 7, as dependent upon claim 2, Yamazaki discloses a glass fiber comprising a core and cladding; a primary resin layer contacting with the glass fiber and coating the glass fiber; and a secondary resin layer coating the primary resin layer, wherein the secondary resin layer comprises a cured product of the resin composition according to claim 2. Yamazaki, 2. Description of the Related Art (“several coated fibers are formed by applying a soft urethane-based acrylate primary coating having a small Young's modulus temperature dependency around a quartz fiber, and then applying a hard urethane-based acrylate secondary coating having a high Young's modulus around the silica fiber”).
Regarding claim 8, as dependent upon claim 3, Yamazaki discloses a  glass fiber comprising a core and cladding; a primary resin layer contacting with the glass fiber and coating the glass fiber; and a secondary resin layer coating the primary resin layer, wherein the secondary resin layer comprises a cured product of the resin composition according to claim 3. Yamazaki, 2. Description of the Related Art (“several coated fibers are formed by applying a soft urethane-based acrylate primary coating having a small Young's modulus temperature dependency around a quartz fiber, and then applying a hard urethane-based acrylate secondary coating having a high Young's modulus around the silica fiber”).
Regarding claim 9, as dependent upon claim 6, Yamazaki discloses an optical fiber comprising: a glass fiber comprising a core and cladding; a primary resin layer contacting with the glass fiber and coating the glass fiber; and a secondary resin layer coating the primary resin layer, wherein the secondary resin layer comprises a cured product of the resin composition according to claim 6. Yamazaki, 2. Description of the Related Art (“several coated fibers are formed by applying a soft urethane-based acrylate primary coating having a small Young's modulus temperature dependency around a quartz fiber, and then applying a hard urethane-based acrylate secondary coating having a high Young's modulus around the silica fiber”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 10-12
Claims 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki Hisaya et al. (JP-2000007717-A; “Yamazaki”) in view of Farid Khelifa et al. (Effect of photo-crosslinking on the performance of silica nanoparticle-filled epoxidized acrylic copolymer coatings, J. Mater. Chem. A, 2013, 1, 10334; “Khelifa”).
Regarding claims 5 and 10-12, Yamazaki does not explicitly disclose:
5: The optical fiber according to claim 4, wherein a Young's modulus of the secondary resin layer is 1300 to 2600 MPa at 23° C.
10: The optical fiber according to claim 7, wherein a Young's modulus of the secondary resin layer is 1300 to 2600 MPa at 23° C.
11: The optical fiber according to claim 8, wherein a Young's modulus of the secondary resin layer is 1300 to 2600 MPa at 23° C.
12: The optical fiber according to claim 9, wherein a Young's modulus of the secondary resin layer is 1300 to 2600 MPa at 23° C.
However, Khelifa discloses that silica nanoparticles induced moduli of 1404 MPA upon  incorporation of   30% of the alkoxysilane precursors. Khelifa, p. 10339 (“…  crosslinking … after the incorporation of silica nanoparticles induced an impressive improvement in the Young’s modulus… the measured moduli were 1092 and 1404 MPa … upon the incorporation of 10% and 30% of the alkoxysilane precursors respectively and crosslinking …  This significant increase of the modulus for the photo-crosslinked samples containing silica particles will undoubtedly provide significant mechanical properties …”).  
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to  modify Yamazaki to disclose:
5: The optical fiber according to claim 4, wherein a Young's modulus of the secondary resin layer is 1300 to 2600 MPa at 23° C.
10: The optical fiber according to claim 7, wherein a Young's modulus of the secondary resin layer is 1300 to 2600 MPa at 23° C.
11: The optical fiber according to claim 8, wherein a Young's modulus of the secondary resin layer is 1300 to 2600 MPa at 23° C.
12: The optical fiber according to claim 9, wherein a Young's modulus of the secondary resin layer is 1300 to 2600 MPa at 23° C.
because the resulting configurations would facilitate enhancing mechanical properties. Khelifa, Abstract (“The effect of UV-crosslinking on the morphological, mechanical and barrier properties of a hybrid coating based on an epoxidized acrylic polymer filled with silica nanoparticles, … was studied. A systematic comparison of coatings loaded with various amounts of silica nanoparticles subjected or not to UV-curing was reported. …Our findings indicate that a synergic effect is brought about by the combination of silica nanoparticles and UV-curing, significantly enhancing the mechanical properties of the coating…The resulting coating may be used in applications requiring high mechanical performance.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883